UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-2119


In Re:   ESTATE OF SHARON VAN PUTTEN; ALLEN VAN PUTTEN,
Executor of the Estate of Sharon Van Putten; DEBRA VAN
PUTTEN, Alternate Executor of the Estate of Sharon Van
Putten,

                Petitioners.




                 On Petition for Writ of Mandamus.
                      (1:13-cv-01124-CMH-IDD)


Submitted:   January 28, 2014                Decided:   January 31, 2014


Before MOTZ, SHEDD, and WYNN, Circuit Judges.


Petition dismissed by unpublished per curiam opinion.


Allen Van Putten, Debra Van Putten, Petitioners Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Allen Van Putten and Debra Van Putten, the executor

and   alternate     executor       of    the    estate     of   Sharon     Van    Putten,

respectively,       petition       this    court     for    a     writ    of     mandamus

directing the district court to accept the estate’s complaint,

grant the estate leave to proceed in forma pauperis (“IFP”), and

appoint the estate counsel.               The executors have also applied to

proceed    IFP   in    this      court,    representing         that   the     estate   is

without funds to pay the filing fee.                        We deny the estate’s

request to proceed IFP, as “only a natural person may qualify

for     treatment     in   forma        pauperis    under       [28    U.S.C.]     § 1915

[(2012)],” Rowland v. Calif. Men’s Colony, 506 U.S. 194, 196

(1993), and accordingly dismiss the estate’s petition for a writ

of mandamus.

            We dispense with oral argument because the facts and

legal    contentions       are    adequately       presented      in     the   materials

before    this   court     and    argument      would    not     aid   the     decisional

process.

                                                                  PETITION DISMISSED




                                            2